Citation Nr: 1501471	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  10-14 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss.  

2. Entitlement to service connection for spinal stenosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel





INTRODUCTION

The Veteran served on active duty from December 1976 to November 1985 and from October 1986 to May 1991.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from July 2009 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In October 2013, the Board remanded the appeal for additional development, and it now returns to the Board for appellate review.  

The issue of entitlement to service connection for spinal stenosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral hearing loss is manifested by pure tone thresholds no greater than 45 decibels in the right ear and 50 decibels in the left ear and speech recognition no worse than 94 percent in the right ear and 94 percent in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2002); §§ 4.85, 4.86, Diagnostic Code 6100, and Tables VI, VII (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

This case was remanded by the Board in October 2013 for so that in-service hospital records and disability records from the Social Security Administration (SSA) could be obtained and a VA examination scheduled.  A review of the post-remand record reveals that, to the extent possible, all remand orders were met by the RO prior to re-certification of the appeal to the Board.  The hospital records were deemed unavailable.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's remand orders in the, and that the Board may now proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in June 2005 satisfied the duty to notify provisions with respect to service connection. .

The only notice issued as to effective dates and disability ratings were sent after the initial adjudication of the claim; however, the Veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a). 38 C.F.R. § 3.159(b)(3)(2014).  Rather, the Veteran's appeal as to the initial rating assignments here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied. See Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's VA medical records, and the reports of February 2006, March 2010, and September 2014 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of his claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner documented the Veteran's subjective complaints and evaluated the Veteran.  Thereafter, in the reports, they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability ratings for the Veteran's bilateral hearing loss.  While the February 2006 and September 2014 examiners indicated review of the claims file, the March 2010 VA examiner indicates that such review did not occur.  However, nothing suggests that any examiner documented findings inconsistent with the medical history outlined in the claims file, and those findings are also consistent with the findings at the February 2006 and September 2014 VA examinations.  Thus, the Board does not find any of the examinations to be inadequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

In addition to dictating objective test results on a VA audiological examination report, the audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak v. Nicholson, 21 Vet. App. 447 (2007). The September 2014 VA examiner asked the Veteran to describe the impact of his disability on his daily life.  He indicated that he has difficulty distinguishing words.  Thus, the Board finds that the audiologist fully described the functional effects caused by the hearing disability.

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id. 

The Veteran's bilateral hearing loss is assigned a noncompensable rating evaluation, pursuant to 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).  The Veteran contends that a higher rating is warranted.

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness. 38 C.F.R. § 4.85(h), Table VI (2013). In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of Level I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule. 38 C.F.R. 
§ 4.85. An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86. 

The Veteran was afforded three VA examinations, in February 2006, March 2010, and September 2014.  In February 2006, the pure tone thresholds reported, in decibels, were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT

15
20
25
40
LEFT

25
40
30
65

The average decibel loss was 25 decibels in the right ear and 40 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear. 


At the March 2010 VA examination, the pure tone thresholds reported, in decibels, were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT

25
35
45
65
LEFT

20
20
30
50

The average decibel loss was 42.5 decibels in the right ear and 30 decibels in the left ear. Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear. 

At the September 2014 VA examination, the pure tone thresholds reported, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT

35
40
50
55
LEFT

35
45
55
65

The average decibel loss was 45 decibels in the right ear and 50 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear. 

Using Table VI, the audiometric test results show the Veteran had Level I hearing acuity in the right ear and Level I hearing acuity in the left ear. 38 C.F.R. § 4.85. Level I hearing acuity in the right ear combined with Level I hearing acuity in the left ear warrants a noncompensable rating. 

The Veteran has not submitted any medical evidence indicating that his hearing loss disability is more severe than exhibited at the audiological evaluations of record. Therefore, the Board finds that the Veteran's demonstrated level of hearing impairment does not support an increased rating evaluation. The Board acknowledges the Veteran's assertions with respect to his claim.  The Veteran can attest to factual matters of which he has first-hand knowledge, e.g., perceived hearing difficulty. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, a determination of whether the Veteran's perceived hearing difficulty is an actual loss of hearing acuity due to loss of sensorineural functionality requires appropriate submitted any such evidence in support of his claim. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). However, in the present case, the preponderance of the evidence is against the Veteran's claim of entitlement to higher ratings for his service-connected hearing loss.  Therefore, his claim must be denied.

 Extra-schedular and total disability rating due to individual unemployability (TDIU)

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability. In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating. 38 C.F.R. § 3.321(b) (2014). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required, although in this case the claim was referred to the Director of Compensation.

The Veteran's hearing loss disability manifests in subjective complaints of decreased hearing.  The rating criteria for hearing loss provide for disability ratings on the basis of decreased hearing.  See 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100.

Moreover, with respect to the second Thun element, the Board notes that the Veteran is not employed.  Nevertheless, the evidence has not suggested that the Veteran's hearing loss would cause a marked interference in his employment if he were working.  Moreover, while the Veteran is in receipt of SSA disability benefits, the associated records do not indicate that these benefits are due to his hearing loss. Further, the hearing loss has not resulted in hospitalization. In light of the above, the Board concludes that the Veteran's hearing loss disabilities do not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Therefore, an extra-schedular rating for hearing loss is denied.

Finally, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996). See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991). In this case, the record indicates that the Veteran is not working, but it does not suggest that his unemployment is due solely to service-connected disabilities.  Therefore, further contemplation of a TDIU rating is not necessary.


ORDER

 Entitlement to an initial compensable rating for bilateral hearing loss is denied.


REMAND

Regrettably, the Board determines that another remand is necessary in regard to the Veteran's spine claim.  A VA examination was performed in June 2014.  The examiner opined that the Veteran's back disability is clearly related to an acute event after being discharged from the service in 1992, which was also identified as the start of the Veteran's pain by the Veteran, according to the examination report.  However, the treatment notes associated with this incident are not of record.  Further, the examiner stated only that there was no evidence linking the Veteran's spinal stenosis to his military service; however, there is evidence in the Veteran's prior statements.  It is not clear from the examiner's rationale that he considered the in-service evidence or the Veteran's own statements.  Therefore, the Board determines that another VA examination should be scheduled.   

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran submit or authorize release of the private treatment records related to his 1992 treatment for a back injury.  All requests and responses, positive and negative, must be documented in the claims file.

2. Schedule the Veteran for a VA examination in order to determine the nature and etiology of any current back disability, to include spinal stenosis.  The claims file must be made available and the examiner must note having reviewed the claims file.  Upon review of the record and examination of the Veteran, the examiner should respond to the following:

Is it at least as likely as not (i.e., 50 percent or greater probability), that any current back disability, to include spinal stenosis had onset in service, or is otherwise etiologically related to service. 

A complete rationale for any opinion offered should be provided.  The examiner is advised that service need not be the only cause of the Veteran's spine disability or of the current manifestations of the disability.  Rather, there must simply be a relationship.   

3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2014). 

4. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


